Citation Nr: 1714344	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  13-06 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1982 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

In April 2015, the Board broadened the scope of the Veteran's claim for plantar fasciitis as bilateral pes planus, and remanded the issues of service connection for foot disorder and sleep apnea for VA examinations and additional evidentiary development.

Thereafter, in a September 2015 rating decision, the RO granted service connection for bilateral pes planus, plantar fasciitis (claimed as foot disorder) and assigned an evaluation of 10 percent, effective April 27, 2009, the date of receipt for the claim.  The Board finds the RO's decision for this issue constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.

Regarding the remaining claim before the Board, the RO substantially complied with the remand directives by scheduling the Veteran for a VA examination to evaluate his claimed sleep apnea.  The Board may properly proceed with the decision below. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's sleep apnea is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for his sleep apnea which he contends had onset during service, when he began to experience sleep apnea symptomatology, such as loud snoring and fatigue, and has been chronic ever since.  For the reasons expressed below, the Board finds service connection for a sleep disorder is warranted.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a)(2016).  In light of the fully favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection for a right shoulder condition. See Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, further discussion here of compliance with the VCAA is not necessary.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Initially, that the Veteran has a current diagnosis of obstructive sleep apnea (OSA) is not in dispute.  See Queen's Sleep Center polysomnography report July 2010 (finding mild sleep disordered breathing); September 2016 (reflecting a diagnosis of moderate OSA with moderate oxygen desaturations).  Thus, the current disability requirement is met.

The Veteran has asserted that his sleep apnea began in service and has continued since that time.  Although his service treatment records do not reflect medical treatment for sleep apnea, the Veteran maintains that he reported his sleep problems during active service, and his excessive loud snoring and other sleep symptoms were noted by his fellow Navy service-members and his spouse.  

The Veteran is competent to report the occurrence of such symptoms since they are within his realm of personal and firsthand knowledge. See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007)(holding that lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In support of the Veteran's claim, a Navy physician recalled the Veteran experiencing "bouts of excessive daytime sleepiness". See statement from D.B., M.D., May 2014.  Another service-member who worked closely with the Veteran recalled others complaining of his "excessive and loud snoring" and stated that even though the Veteran exhibited symptoms the "ship was at sea 81% of the 2 years and testing was not readily available".  See statement from Captain B.V.S., May 2014.  Lastly, the Veteran's spouse, married since 1993, observed her husband "wake up with chest pain and palpation" and noticed him "feeling tired and sleepy during the day." See statement from wife, March 2014.  

Accordingly, because this evidence tends to corroborate the Veteran's statements concerning his in-service sleep pathology, the Board finds him to be credible.  The Board also finds the other statements credible as to the Veteran's in-service complaints of sleep problems.  Thus, the in-service incurrence is met.

With respect to nexus question, there are conflicting medical opinions as to whether the Veteran's current sleep disorder is related to service.  A review of the post-service medical evidence shows that in June 2008, within one year from when the Veteran retired in November 2007, the Veteran was referred to a sleep disorder clinic for a primary diagnosis of sleep apnea.  See Tripler Army Medical Center (TAMC) treatment records.  The Veteran was provided a continuous airway pressure device (CPAP) for treatment of his sleep apnea. See March 2014 Board Hearing Transcript, pg. 11.

Of record is a March 2014 notation from the Veteran's primary care physician at TAMC, Dr. M.C.M., showing that "it is likely that this medical condition was present even during patient's active duty but there was just no way to test it while he was serving on the destroyer, supply ship, command ship and helicopter carrier.  It is a chronic condition which seems to have only improved after appropriate diagnosis and treatment with CPAP machine." See TAMC treatment records.  In August 2016, the same physician noted the Veteran's report of "snoring, waking during sleep and gasping for air even with his 10 year old CPAP machine". Id. 

Following the Board's April 2015 remand, the Veteran was provided a VA examination for his sleep apnea in August 2015.  The VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  In the rationale, the examiner noted a review of the Veteran's treatment records and listed the symptoms reported by colleagues (including daytime fatigue and sleepiness, and choking while sleeping). 

The Board accepts Dr. M.C.M's treatment notes as the most probative medical evidence of record.  The primary care physician, familiar with the Veteran's pertinent history, adequately linked the Veteran's sleep apnea to his active service with a reasoned analysis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion that contributes probative value to a medical opinion).  In contrast, the VA examiner's opinion recites the Veteran's reported symptoms without addressing his active service and further fails to contribute any rationale for the conclusion.  As such, the Board finds Dr. M.C.M.'s well-grounded opinion supports a finding that the Veteran's current condition of sleep apnea is related to service.  

In sum, considering the Veteran was diagnosed with sleep apnea just three years following his separation from active service, given the competent and credible evidence of the in-service manifestation of symptoms later diagnosed as sleep apnea, and medical evidence linking the Veteran's current OSA to his service, the Board finds that entitlement to service connection for sleep apnea is warranted.  

Therefore, resolving all doubt in the Veteran's favor, service connection for sleep apnea is granted. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for sleep apnea is granted.  



____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


